                         Case 2:20-cv-01486-APG-NJK Document 29 Filed 01/04/21 Page 1 of 3




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 E-Mail: Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      E-Mail: Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Email: Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                      Automobile Insurance Company
                    9
                                                 UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      ROSE DESIO,                                 CASE NO. 2:20-cv-1486-APG-NJK
                   13
                                     Plaintiff,                   STIPULATION AND ORDER FOR
                   14                                             EXTENSION OF TIME TO FILE
                             vs.                                  RESPONSE TO PLAINTIFF’S MOTION
                   15                                             FOR PARTIAL SUMMARY JUDGMENT
                      STATE FARM MUTUAL AUTOMOBILE
                   16 INSURANCE COMPANY; DOES I-V and             [Fourth Request]
                      ROES VI-X, inclusive
                   17
                                     Defendants.
                   18

                   19            DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                   20 (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

                   21 BISGAARD & SMITH LLP, and PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her

                   22 counsel of record, JESSE SBAIH & ASSOCIATES, LTD., hereby stipulate and agree that the

                   23 time for Defendant to file its Response to Plaintiff’s Motion for Partial Summary Judgment be

                   24 extended as set forth herein. Defendant State Farm’s Response is currently due January 1, 2020.

                   25 The parties hereby stipulate that the due date for Defendant’s Response be extended to January 4,

                   26 2021.

                   27                                       Reason for Extension
                   28            Plaintiff’s Motion for Partial Summary Judgment addresses a nuanced issue of law
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-8016-3029.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01486-APG-NJK Document 29 Filed 01/04/21 Page 2 of 3




                    1 regarding the enforceability of Defendant’s anti-stacking provision in the Nevada Car Policy it

                    2 issued to Plaintiff. Defendant requires additional time to address Plaintiff’s claims effectively

                    3 prior to filing its Response. Additionally, due to defense counsel’s office closures for the end of

                    4 the year holiday, defense counsel requires an extension to the next business day that is not a

                    5 holiday to file Defendant’s Response. This stipulation is made in good faith and not for the

                    6 purpose of delay.

                    7            This is the fourth extension of time requested for filing Defendant’s Response to Plaintiff’s

                    8 Motion for Partial Summary Judgment.

                    9    DATED this 30th day of December, 2020.                DATED this 30th day of December, 2020.

                   10    LEWIS BRISBOIS BISGAARD & SMITH                       JESSE SBAIH & ASSOCIATES, LTD.
                   11
                         /s/Cheryl A. Grames                                   /s/ Jesse M. Sbaih
                   12    ROBERT W. FREEMAN                                     JESSE M. SBAIH
                         Nevada Bar No. 3062                                   Nevada Bar No. 7898
                   13    CHERYL A. GRAMES                                      INES OLEVIC-SALEH
                         Nevada Bar No. 12752                                  Nevada Bar No. 11431
                   14    TARA U. TEEGARDEN                                     The District at Green Valley Ranch
                         Nevada Bar No. 15344                                  170 South Green Valley Parkway, Suite 280
                   15    6385 S. Rainbow Boulevard, Suite 600                  Henderson, Nevada 89012
                         Las Vegas, Nevada 89118                               Attorneys for Plaintiff
                   16    Attorneys for Defendant

                   17
                                                                        ORDER
                   18

                   19            IT IS SO ORDERED.

                   20            Dated this 4th day of January, 2021.

                   21
                                                                        _______________________________
                   22                                                   U.S. DISTRICT COURT JUDGE
                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8016-3029.1                                   2
                         Case 2:20-cv-01486-APG-NJK Document 29 Filed 01/04/21 Page 3 of 3




                    1                                    CERTIFICATE OF SERVICE

                    2              I HEREBY CERTIFY that on the 30th day of December, 2020, I electronically filed the

                    3 foregoing FOURTH STIPULATION AND ORDER FOR EXTENSION OF TIME TO FILE

                    4 RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT with

                    5 the Clerk of the Court through Case Management/Electronic Filing System.

                    6

                    7 Jesse M. Sbaih
                      Ines Olevic-Saleh
                    8 JESSE SBAIH & ASSOCIATES, LTD.
                      The District at Green Valley Ranch
                    9 170 South Green Valley Parkway, Suite 280
                      Henderson, Nevada 89012
                   10 isbaih@sbaihlaw.com
                      iolevic@sbaihlaw.com
                   11
                      Attorneys for Plaintiff
                   12

                   13                                           By /s/ Mary Bradley-Estrada
                                                                   An Employee of LEWIS BRISBOIS BISGAARD
                   14                                              & SMITH LLP
                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8016-3029.1                               3
